411 F.2d 597
Irving MOLEVER, Plaintiff-Appellant,v.Thomas LINDSEY, Defendant-Appellee.
No. 19194.
United States Court of Appeals Sixth Circuit.
June 9, 1969.

Martin E. Stein, Detroit, Mich., for appellant; Irving A. August, August, Frimet, Goren & Murphy, Detroit, Mich., on brief.
Alan S. Rosenthal, Dept. of Justice, Civil Division, Washington, D. C., for appellee; Robert J. Grace, U. S. Atty., George G. Newman, Asst. U. S. Atty., Detroit, Mich., Leslie H. Fisher, Gen. Counsel, Raymond S. E. Pushkar, Michael Kimmel, Federal Deposit Ins. Corp. Washington, D. C., on brief.
Before EDWARDS, McCREE, and COMBS, Circuit Judges.

ORDER

1
In this action for slander brought by a bank president against an examiner for the Federal Deposit Insurance Corporation, the district judge granted summary judgment for the defendant. The facts are stated in a memorandum opinion of the district judge reported at 289 F. Supp. 832 (E.D.Mich.1968).


2
The question on appeal is whether a statement of the bank examiner, who was attending a meeting of the bank's board of directors in his official capacity for the purpose of explaining his audit of the bank's affairs, was absolutely privileged.


3
The appellee relies on Barr v. Matteo, 360 U.S. 564, 79 S. Ct. 1335, 3 L. Ed. 2d 1434 (1959), as being conclusive on the point in issue. We are of the opinion that the factual situation here is stronger in favor of appellee than was presented in Barr where the Court held a Government official's statement to be absolutely privileged.


4
We, therefore, affirm the judgment on the basis of the factual analysis of this case contained in the district judge's memorandum opinion.